Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/29/2022 has been entered.
The claim objection of claim 20 is withdrawn in light of the amendments.
The 35 USC 112(b) rejections of claims 5, 13, 15, and 26 are withdrawn in light of the amendments.  

Response to Argument
In response to the argument the traversal of the means-plus-function limitations being that language (“mechanism,” “assembly” and “circuit”) in the claim provide sufficient structure, the following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998).  It is understood that variations thereof of these generic placeholders can be used to the same affect.  
Absent of a specific structure recited within the claims, a generic placeholder, such as mechanism, assembly, and circuit, followed by a functional statement to impart specific structure to said generic placeholder is considered a means-plus-function limitation.  Means-plus-function limitations require interpretation (i.e. reasoned explanation), based on common definitions, what is known in the art, and what structure(s) is/are recited in the specification for performing said function in order to determine and define the structure in such a way that provides an explicit definition.  Therefore, the traversal/argument against using means-plus-function interpretation to determine the structure is not persuasive and the claim interpretation is maintained using the definitions per the Non-Final Rejection 03/29/2022.  

Reasons for Allowance
Claim 1, and those depending therefrom including claims 2-19, are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art fails to anticipate, or render obvious, in combination with all other claimed limitations, “an indicator mechanism” and “a control circuit configured to…activate the indicator mechanism at a conclusion of the first sharpening operation” as claimed.
The prior art of Doman (US-6,848,971), considered the closest prior art, does not anticipate activating, or making something operative, at the conclusion of a sharpening operation.  Rather, the display unit (i.e. indicator) 29 is activated at startup, or before, and measures/displays the bevel during.  Thus, there is no activation.  

Claim 20, and those depending therefrom including claims 21-30, are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art fails to anticipate, or render obvious, in combination with all other claimed limitations, “a control circuit configured to…induce relative movement between the indicator mechanism and the drive assembly to place the guide surface in the second relative position.”  

Claim 31, and those depending therefrom including claims 32 and 33, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of Hiroshige (GB2123323) fails to anticipate or render obvious “at least one sensor [of the control circuit]” which is “configured to monitor the first sharpening operation” and “generate the output signal [indicative of a conclusion of a first sharpening operation of the cutting edge against the first movable abrasive surface] responsive to a sensed conclusion of the first sharpening operation using the at least one sensor” as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723